     Case 3:20-cv-00535-MMD-CLB Document 24 Filed 12/02/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for
 7   American Home Mortgage Investment Trust 2007-1
 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   DEUTSCHE BANK NATIONAL TRUST                      Case No.: 3:20-cv-00535-MMD-CLB
     COMPANY, AS INDENTURE TRUSTEE
12   FOR AMERICAN HOME MORTGAGE
     INVESTMENT TRUST 2007-1,                          STIPULATION AND ORDER TO
13
                                                       EXTEND TIME PERIOD TO RESPOND
14                        Plaintiff,                   TO MOTIONS TO DISMISS [ECF Nos.
                                                       12 & 13]
15          vs.
                                                       [First Request]
16   OLD REPUBLIC TITLE INSURANCE
     GROUP, INC.; OLD REPUBLIC NATIONAL
17   TITLE INSURANCE COMPANY;
     FOUNDERS TITLE COMPANY OF
18   NEVADA; DOE INDIVIDUALS I through X;
     and ROE CORPORATIONS XI through XX,
19   inclusive,
20                        Defendants.
21
22          COMES NOW Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee

23   for American Home Mortgage Investment Trust 2007-1 (“Deutsche Bank”); Defendant Old

24   Republic National Title Insurance Company (“ORNTIC”) and Specially-Appearing Defendant

25   Old Republic Title Insurance Group, Inc. (“ORTIG”) (collectively, the “Parties”), by and

26   through their counsel of record, hereby stipulate and agree as follows:

27          1. On September 10, 2020, Deutsche Bank filed its Complaint in Second Judicial

28                District Court, Case No. CV20-01413 [ECF No. 1-1];



                                                Page 1 of 3
     Case 3:20-cv-00535-MMD-CLB Document 24 Filed 12/02/20 Page 2 of 3




 1         2. On September 22, 2020, ORNTIC filed a Petition for Removal to this Court [ECF
 2            No. 1];
 3         3. On October 30, 2020, ORTIG filed a Motion to Dismiss [ECF No. 12];
 4         4. On November 3, 2020, ORNTIC also filed a Motion to Dismiss [ECF No. 13]
 5         5. Deutsche Bank’s deadline to respond to ORTIG’s Motion to Dismiss is currently
 6            November 13, 2020;
 7         6. Deutsche Bank’s deadline to respond to ORNTIC’s Motion to Dismiss is currently
 8            November 17, 2020;
 9         7. Deutsche Bank’s counsel is requesting an extension until Tuesday, December 1,
10            2020, to file its responses to the pending Motions to Dismiss;
11         8. This extension is requested to allow counsel for Deutsche Bank additional time to
12            review and respond to the points and authorities cited to in the pending Motions;
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                              Page 2 of 3
     Case 3:20-cv-00535-MMD-CLB Document 24 Filed 12/02/20 Page 3 of 3




 1         9. Counsel for ORTIG and ORNTIC does not oppose the requested extension;
 2         10. This is the first request for an extension which is made in good faith and not for
 3             purposes of delay.
 4         IT IS SO STIPULATED.
 5    DATED this 10th day of November, 2020.       DATED this 10th day of November, 2020.
 6    WRIGHT, FINLAY & ZAK, LLP                    EARLY SULLIVAN WRIGHT GIZER &
 7                                                 McRAE LLP
      /s/ Lindsay D. Robbins
 8    Darren T. Brenner, Esq.                      /s/ Sophia S. Lau
      Nevada Bar No. 8386                          Scott E. Gizer, Esq.
 9    Lindsay D. Robbins, Esq.                     Nevada Bar No. 12216
10    Nevada Bar No. 13474                         Sophia S. Lau, Esq.,
      7785 W. Sahara Ave., Suite 200               Nevada Bar No. 13365
11    Las Vegas, NV 89117                          8716 Spanish Ridge Avenue, Suite 105
      Attorneys for Plaintiff, Deutsche Bank       Las Vegas, Nevada 89148
12    National Trust Company, as Indenture         Attorneys for Defendant, Old Republic
13    Trustee for American Home Mortgage           National Title Insurance Company and Old
      Investment Trust 2007-1                      Republic Title Insurance Group, Inc.
14
     IT IS SO ORDERED.
15
16                    1st day of December, 2020.
           Dated this _____

17                                             ________________________________________
                                               UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                             Page 3 of 3
